Per Curiam.

Petitioner moves to confirm the report of the Referee sustaining the charges of professional misconduct preferred against the respondent, who was admitted to practice on December 22, 1931. ,
Respondent was charged in three counts of commingling clients’ funds and in a fourth count with having insufficient funds to cover 21 checks. No answer was filed to the charges. Although given sufficient notice of a hearing, respondent asked for an adjournment, which was properly denied, and he then left the hearing. The Referee, Hon. Daniel Gutman, .found all charges proved by the evidence. Before this court, respondent submitted an affidavit giving an explanation with respect to the charges, which explanation, if true, would be' valid in mitigation, if presented at the proper time.
The Referee’s findings are fully supported by the evidence, and his report is confirmed. The respondent has been previously censured for somewhat similar misconduct. (Matter of Buttles, 23 A D 2d 446 [1st Dept., 1965].)
Respondent is guilty of professional misconduct. However, in view of his advanced age and his contention that all of the protested checks have long since been replaced and paid, the appropriate sanction would seem to be suspension. Accordingly, he should be suspended for a period of two years.
*239Nunez, J. P., Kupferman, Murphy, Steuer and Tilzer, JJ., concur.
Eespondent suspended from practice as an attorney and counselor at law in the State of New York for a period of two years, effective May 20, 1974.